DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Claims 1, 3, and 5-22 are pending.  Claims 1, 5, and 9 have been amended.  Claims 11-20 are withdrawn from further consideration, and claims 21 and 22 are new.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), is withdrawn in response to Applicant’s amendments.  The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), and further in view of Jung (US 2012/0151972), is withdrawn in response to Applicant’s amendments.  Claim 1 has been amended to include the limitations from claim 4.  Applicant appears to argue that the combination of the prior art references fails to meet the claimed “first weight balancer” and “second weight balancer” because it results in Jung’s weight members (110, 120, 130) and bolts (140) being arranged at both sides of the tub and being evenly distributed at both sides of Lee’s washing machine.  The Examiner respectfully disagrees because the individual members (110, 120, 130) and bolts (140) are each broadly and reasonably weight balancers at different sides of the tub even though they may be connected to each other.  Applicant also argues that Jung is silent with respect to the weights of the weight members (110, 120, 130) compared to the bolts (140).  The Examiner acknowledges this point and has modified the rejection to reflect the position that it is considered to be obvious to a PHOSITA to use a relatively smaller mass connecting bolt for connecting a mass.  Additionally, while not relied upon for the rejection of claim 1, it is noted that Jung appears to show different sized masses in the figures (Figure 3: 120 compared to 130), and both Namkung et al.  (US 2006/0174665) and Hwang (US 2014/0007626) disclose the use of masses which lack symmetry about the tub to balance the left and right sides of the tub.  Namkung discloses a washing machine having a tub (11) and a balance weight (70) attached to a rear surface of the tub (11a) by bolts (71).  In this embodiment, the balance weight is installed at an upper part of the left side of the rear surface of the tub (Figure 2; 11a; paragraph 51) to maintain the balance of weights between the left and right sides of the tub, for instance, to balance a heavy device such as a heater (paragraph 51).  Hwang discloses a washing machine having a tub (20) and a balancer (50).  The balancer (50) is shown to be asymmetric across a vertical axis of rotation and is placed so that the center of gravity of the balancer is on an opposite side of the tub from the motor (Figures 2-3; paragraph 46).  The balancer (50) includes a horizontal part and a vertical part and may have an L, C, U, V, or other shape to bias the center of gravity toward one side of the tub (Figure 2; paragraphs 47, 50).  Therefore, it would also be obvious to modify Lee with Jung such that the second and third weight members (120, 130) are differently sized masses in order to predictably balance out an imbalanced mass of the tub, such as the motor as taught in Hwang.  In response to Applicant’s arguments and amendments, the rejections have been modified.  Accordingly, the rejections of claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Park, Jung, Namkung et al.  (US 2006/0174665), Hwang (US 2014/0007626), and Buso et al.  (US 9,637,855) are also modified.
Applicant has also traversed the Official Notice taken in the Office Action.  More specifically, Applicant argues that it is not well-known or capable of instant and unquestionable demonstration that bellows may be elastic.  The Examiner respectfully disagrees and maintains the position that it is well-known.  For example, Valent (US 5,860,300) discloses a clothes washing machine having a flexible duct, such as a bellows, arranged between the opening (5) of a door (4), and an opening (8) on an inner washing tub (10), the peripheral folds (16), outer end (13), and cylindrical band (5) are made with a material having elastomeric properties, minimizing vibrations transmitted to the outer cabinet of the washing machine (abstract).
In response to Applicant’s amendments and arguments, new/modified rejections are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), and further in view of Jung (US 2012/0151972).
Regarding claims 1 and 3, Lee discloses a laundry treating apparatus (Figure 3) comprising: a cabinet defining a cabinet laundry inlet (Figure 3: unlabeled cabinet and opening); a tub including: a tub body (200), a front cover portion facing the cabinet laundry inlet (left side of 200), and a rear cover portion (right side of 200), wherein the tub defines a tub laundry inlet at the front cover portion that is in communication with the cabinet laundry inlet (Figure 3: see left side of 200, the unlabeled cabinet, and the unlabeled inlets); a drum disposed inside the tub and rotatable along a rotational axis, the drum configured to receive laundry therein (300); a drum driver configured to rotate the drum (paragraph 37; see the unlabeled motor and the motor 41 of Figure 1); an elastic member that connects, to the cabinet, a first portion of the tub body, the first portion being located vertically above the rotational axis of the drum (510, 520, or 530); first and second dampers that connect, to the cabinet, a second portion of the tub body, the second portion being located vertically below the rotational axis, the first and second dampers being disposed at a first side, wherein the first side includes one of opposite sides of the laundry treating apparatus divided by a vertical plane including the rotational axis (Figures 3, 4: 410, 420); and a third damper that connects, to the cabinet, a third portion of the tub body, the third portion being located vertically below the rotational axis and disposed at a second side, wherein the second side includes the other of the opposite sides of the laundry treating apparatus (430).
Lee does not expressly disclose a controller configured to, based on a revolutions per minute (RPM) set for the drum being greater than a preset reference RPM, control the drum driver to rotate the drum in a rotational direction in which the drum is rotated from the second side toward the first side below the rotational axis; and wherein the reference RPM is set to be equal to or higher than a RPM causing a resonance of the tub.
Park discloses a washing machine having a motor (7), a motor driving unit to drive the motor (12), and a controller to control the overall operation of the washing machine (10).  The motor is rotatable in a clockwise or counterclockwise direction (paragraph 34).  In a spin drying process, the motor is controlled to pass a speed range corresponding to a resonance zone of the rotating tub (Figure 3; paragraph 43).
Because it is known in the art to operate a motor in a clockwise or counterclockwise direction and at a speed equal or higher than a resonance rpm, and the results of the modification would be predictable, namely, performing a spin drying operation in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a controller configured to, based on a revolutions per minute (RPM) set for the drum being greater than a preset reference RPM, control the drum driver to rotate the drum in a rotational direction in which the drum is rotated from the second side toward the first side below the rotational axis; and wherein the reference RPM is set to be equal to or higher than a RPM causing a resonance of the tub.
Lee, in view of Park, is relied upon, but does not expressly disclose a first weight balancer disposed on the front cover portion of the tub at the first side; and a second weight balancer disposed on the front cover portion of the tub at the second side, wherein the first weight balancer is heavier than the second weight balancer.
Jung discloses a washing machine having a tub (20), a rotatable drum (30), and a balance weight (100) disposed at positions above and below a front surface opening of the tub.  The balance weight (Figure 3: 100) includes a first weight member (110), a second weight member (120), and a third weight member (130).  The first weight member has a bar shape and is formed of metal (paragraphs 64, 69).  The second weight member (120) and third weight member (130) are different shapes from each other and from the first weight member (110) and may be formed of concrete (Figure 3; paragraph 70).  Each of the weight members is shown to be at different portions of the tub front side (Figure 3).  Jung further discloses coupling bolts to connect the first weight member (110) to the second weight member (120) and the third weight member (Figure 4: 140; paragraph 66).
Therefore, it is known in the art to have balance weights coupled to a tub using coupling bolts, wherein the balance weights are provided at separate locations and the coupling bolts are provided corresponding to the separate balance weights.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to use balance weights and coupling bolts, as taught by Jung, and the results of the modification would have been predictable, namely, providing a known counterweight for a tub. Furthermore, since the weight members are large and provided for the purpose of providing a mass, and the coupling members are small and provided for the purpose of merely connecting the weight members, it would have been obvious to a PHOSITA at the time of the effective filing date of the claimed invention, to have coupling bolts which are smaller and lighter than the weight members they couple, and the results would be predictable.  The modification would yield, for instance, a third weight member (Jung: 130) and a coupling bolt (Jung: one of the bolts 140 coupling the second weight member 120), wherein the third weight member is heavier than the coupling bolt, and would have met the claimed limitations of: a first weight balancer disposed on the front cover portion of the tub at the first side; and a second weight balancer disposed on the front cover portion of the tub at the second side, wherein the first weight balancer is heavier than the second weight balancer.
Claims 21 and 22 are considered to be met by the combination of Lee, in view of Park, and further in view of Jung, which results in: wherein the first weight balancer is separate from the second weight balancer and does not extend to the second side (Jung: Figure 3, see the location of the leftmost bolt 140 (unlabeled) and the third weight member 130; paragraph 68); wherein the second weight balancer does not extend to the first side (Jung: Figure 3, see the location of the leftmost bolt 140 (unlabeled); paragraph 68).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), and further in view of Namkung et al.  (US 2006/0174665).
Lee, in view of Park, and further in view of Jung, is relied upon, but does not expressly disclose a third weight balancer disposed on a first portion of the rear cover portion of the tub, the first portion of the rear cover portion being located vertically below or above the rotational axis, wherein the third weight balancer is configured to be asymmetric with respect to the vertical plane; and a fourth weight balancer disposed on a second portion of the rear cover portion of the tub, the second portion of the rear cover portion being located vertically above the rotational axis, wherein the fourth weight balancer is configured to be asymmetric with respect to the vertical plane.
Namkung discloses a washing machine having a tub (11) and a balance weight (70) attached to a rear surface of the tub (11a) by bolts (71).  In this embodiment, the balance weight is installed at an upper part of the left side of the rear surface of the tub (Figure 2; 11a; paragraph 51) to maintain the balance of weights between the left and right sides of the tub, for instance, to balance a heavy device such as a heater (paragraph 51).  In contrast to this embodiment, the balance weight can be installed in another position to balance the sides of the tub (paragraphs 52-53).  It is also noted that the bolts (71) are also broadly and reasonably considered weight balancers.
Because it is known in the art to have balance weights on an upper rear surface of the tub positioned asymmetrically, and the results of the modification would be predictable, namely, balancing sides of the tub, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a third weight balancer disposed on a first portion of the rear cover portion of the tub, the first portion of the rear cover portion being located vertically below or above the rotational axis, wherein the third weight balancer is configured to be asymmetric with respect to the vertical plane; and a fourth weight balancer disposed on a second portion of the rear cover portion of the tub, the second portion of the rear cover portion being located vertically above the rotational axis, wherein the fourth weight balancer is configured to be asymmetric with respect to the vertical plane.  Note that each of the balance weight (70) and bolt (71) can broadly and reasonably be equivalent to either the third weight balancer or the fourth weight balancer.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), in view of Namkung et al.  (US 2006/0174665), and further in view of Hwang (US 2014/0007626).
Lee, in view of Park, in view of Jung, and further in view of Namkung is relied upon, but does not expressly disclose wherein the third weight balancer includes a first balancer portion extending from the vertical plane toward the first side, and a second balancer portion extending from the vertical plane toward the second side, the first balancer portion of the third weight balancer configured to be heavier than the second balancer portion of the third weight balancer; or wherein the fourth weight balancer includes a third balancer portion extending from the vertical plane toward the first side, and a fourth balancer portion extending from the vertical plane toward the second side, the third balancer portion of the fourth weight balancer configured to be heavier than the fourth balancer portion of the fourth weight balancer.  Note that the balance weight (70) of Namkung can broadly and reasonably be equivalent to either the third weight balancer or the fourth weight balancer.
Hwang discloses a washing machine having a tub (20) and a balancer (50).  The balancer (50) is shown to be asymmetric across a vertical axis of rotation and is placed so that the center of gravity of the balancer is on an opposite side of the tub from the motor (Figures 2-3; paragraph 46).  The balancer (50) includes a horizontal part and a vertical part and may have an L, C, U, V, or other shape to bias the center of gravity toward one side of the tub (Figure 2; paragraphs 47, 50).
Because it is known in the art to provide a balancer spanning a vertical plane which includes the rotation axis of the drum which biases the center of gravity to a side by having an asymmetry as claimed, and the results of the modification would be predictable, namely, balancing sides of the tub in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the third weight balancer includes a first balancer portion extending from the vertical plane toward the first side, and a second balancer portion extending from the vertical plane toward the second side, the first balancer portion of the third weight balancer configured to be heavier than the second balancer portion of the third weight balancer; or wherein the fourth weight balancer includes a third balancer portion extending from the vertical plane toward the first side, and a fourth balancer portion extending from the vertical plane toward the second side, the third balancer portion of the fourth weight balancer configured to be heavier than the fourth balancer portion of the fourth weight balancer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), and further in view of Buso et al.  (US 9,637,855).
Lee, in view of Park, and further in view of Jung, is relied upon, but does not expressly disclose an insulator that connects the cabinet laundry inlet with the tub laundry inlet, the insulator including an elastic body; and a residual-water discharge pipe configured to connect the front cover portion to a portion of the insulator, the portion of the insulator being located vertically below the rotational axis, wherein the residual-water discharge pipe is configured to guide water from the insulator to the tub body.
Buso discloses a front loading laundry machine having a cabinet (110) with an opening (120), a washing tub (202) with an opening (203), and a bellows (105) mounted to the rim of the loading opening (120) and the corresponding opening in the washing tub (202).  A return duct (215) is formed in the bellows (105) to drain washing liquid that accumulates in the bellows into the washing tub.  Buso discusses the prior art and notes that flexible bellows are used (col. 2, lines 33-36), and the Examiner takes official notice that elastic bellows are well-known in the art.
Because it is known in the art provide an insulator structure as claimed, and the results of the modification would be predictable, namely, providing a watertight seal between the tub and cabinet while allowing residual water to drain from the bellows, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have an insulator that connects the cabinet laundry inlet with the tub laundry inlet, the insulator including an elastic body; and a residual-water discharge pipe configured to connect the front cover portion to a portion of the insulator, the portion of the insulator being located vertically below the rotational axis, wherein the residual-water discharge pipe is configured to guide water from the insulator to the tub body.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating appliance as recited by the combination of claims 1, 9, and 10.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2005/0217323), to further include the first weight balancer, second weight balancer, and receiving groove as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711